Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowability Notice
This action is responsive to communication filed on 1/11/2022.
Claims 1, 4-7, 9-15, 17-20, 22-25 are subject to examination.
This amendment and applicant’s arguments have been fully considered and entered by the Examiner.
Allowable Subject Matter
Claims 1, 4-7, 9, 10, 11, 12-15, 17-20, 22-25 respectively are allowed and renumbered as claims 1, 2-5, 6, 11, 16, 7-10. 12-15, 17-20 respectively.   
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior arts of record singly or in combination does not teach the totality of the independent claims when read in light of the specification.  In particular the prior arts of record does not teach “acquire, with an acquisition unit, first apparatus characteristic information output from a first reproduction apparatus and second apparatus characteristic information output from a second reproduction apparatus, wherein the first apparatus characteristic information is associated with a first color associated with the first reproduction apparatus and the second apparatus characteristic information is associated with a second color associated with the second reproduction apparatus, wherein the first color is different from the second color; based on the first apparatus characteristic information, generate, with a generation unit, a first image, wherein the first image is the first color; based on the second apparatus characteristic information, generate, with the generation unit, a second image, wherein the second image is the second color; display, on a user interface, a first graphical user interface icon including the first image and a second graphical user 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAIRYA A PATEL whose telephone number is (571)272-5809. The examiner can normally be reached M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453



/DHAIRYA A PATEL/Primary Examiner, Art Unit 2453